DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on July 13, 2022, have been considered and an action on the merits follows.  As directed by the amendment, Claims 1, 3, 5, 12, and 15 are amended. Claims 2 and 4 have been canceled. Accordingly, Claims 1, 3, and 5-15 are pending in this application.  
Applicants amendments to claim 8, filed July 13, 2022, have made the examiners objections moot. Therefore, the examiners objections to the claim have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are
moot because the new ground of rejection does not rely on any reference applied in the
prior rejection of record for any teaching or matter specifically challenged in the
argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (Claims 2-15 are rejected due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the term, “adapted to enable the protective member to bend around (a) a thumb sleeve and (b) a forefinger sleeve such that the protective member extends over and protects the thumb-crotch region defined between the thumb sleeve and the forefinger sleeve of the glove” and ”wherein the protective member is formed from a material that is more cut- resistant than that of the outer layer of the glove to which the protective member will be installed”, as it is unclear what parameters or the metes and bounds of the technical processing are required for the claim limitation.  Since the apparatus being claimed is a protective member prior to installing on a glove it is unclear what is being claimed along with the protective member with the inclusion of a thumb sleeve and a forefinger sleeve. Are these sleeves included as part of the protective member or are they something different?  It is also unclear as to how the protective member can be more cut resistant than a glove that is not claimed. Therefore, the limitations are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 5,561,856 to PESCO (herein after "Pesco") in view of United States Patent Application Publication No. US 2009/0126074 A1 to MATTESKY (herein after "Mattesky").
As to Claim 1, Pesco discloses prior to installing on a glove, 
a protective member (14) for a thumb-crotch region of the glove is laid flat and when the protective member (14) is laid flat the protective member (14) comprises (Figs. 1-6; Pesco): 
a trapezoidal-shaped edge bounding the first surface and the second surface (Figs. 2 & 3 ; Pesco); 

    PNG
    media_image1.png
    995
    1796
    media_image1.png
    Greyscale

a major axis associated with the trapezoidal-shaped edge (left to right is the “major axis” as shown in Annotated Fig. 6; Pesco); a minor axis associated with the trapezoidal-shaped edge (top to bottom is the “minor axis” as shown in Annotated Fig. 6; Pesco); at least two opposing slits interrupting the trapezoidal-shaped edge (Annotated Fig. 6; Pesco), wherein the at least two opposing two slits extend generally parallel to the minor axis (See Annotated Fig. 6; Pesco); 

    PNG
    media_image2.png
    685
    693
    media_image2.png
    Greyscale

wherein the at least two opposing slits are adapted to enable the protective member (14) to bend around (a) a thumb sleeve (Figs. 1 & 6; Pesco) and (b) a forefinger sleeve such that the protective member extends over and protects the thumb-crotch region defined between the thumb sleeve and the forefinger sleeve of the glove to which the protective member (14) will be installed (Figs. 1 & 5; Pesco); 
Although Pesco discloses a first surface and second surface, Pesco does not explicitly disclose a first surface adapted to face an inner liner of the glove; a second surface adapted to face an outer layer of the glove; the first surface, and the second surface, wherein the protective member is formed from a material that is more cut- resistant than that of the outer layer of the glove to which the protective member will be installed to establish a fixedly attached relationship of the protective member to the glove such that the protective member extends around the thumb-crotch region of the glove between the inner liner and outer surface of the glove.  
Mattesky teaches gloves with reinforcing elements and discloses 
a first surface (12) adapted to face an inner liner of the glove (Since Pesco is directed to a protective member, Pesco can then be modified to adapt the first surface of Mattesky which is adapted to face an inner liner of the glove. See Fig. 4 teaching a first surface 12; Mattesky); 
a second surface (16) adapted to face an outer layer of the glove (Likewise, since Pesco is directed to a protective member, Pesco can then be modified to adapt the second surface of Mattesky which is adapted to face an outer layer of the glove. See Fig. 4 teaching a first surface 12; Mattesky); the first surface (12), and the second surface (16), 
wherein the protective member is formed from a material that is more cut- resistant (Para. 0024, “The reinforcing element 14 also increases the tensile strength of the glove 10, while functioning as an abrasion-resistant and cut-resistant element. Accordingly, the shell 12 can be made from a comfortable material ( e.g., fabric) and then reinforced with the reinforcing element 14”; Mattesky) than that of the outer layer of the glove to which the protective member will be installed to establish a fixedly attached relationship of the protective member to the glove such that the protective member extends around the thumb-crotch region of the glove between the inner liner and outer surface of the glove (See Para. 0024, the modified protective member 14 of Pesco with the material that is more cut resistant than that of the outer layer of the glove of Mattesky. See para. 0024;Mattesky).
Pesco is analogous art to the claimed invention as it provides a palmar type anterior thumb support for use within a glove; and Mattesky provides
gloves with reinforcing element having a coating layer and shell that will protect parts of the wearer’s hand.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protective member of Pesco, with a first surface adapted to face an inner liner of the glove; a second surface adapted to face an outer layer of the glove; the first surface, and the second surface, wherein the protective member is formed from a material that is more cut- resistant than that of the outer layer of the glove to which the protective member will be installed to establish a fixedly attached relationship of the protective member to the glove such that the protective member extends around the thumb-crotch region of the glove between the inner liner and outer surface of the glove, as taught by Mattesky, in order to provide an enhanced cushioning and a more comfortable material for the interior surface to the hand of a user (para. 0024-0025 Mattesky).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

As to Claim 3, 
Pesco/Mattesky disclose the protective member (14) of Claim 1, wherein the at least two opposing slits extend parallel to the minor axis (See Annotated Fig. 6; Pesco).  

As to Claim 5, 
Pesco/Mattesky disclose the protective member (14) of Claim 1, wherein when laid flat further comprises at least one triangular member (See Annotated Fig. 6; Pesco).    

    PNG
    media_image3.png
    976
    659
    media_image3.png
    Greyscale


As to Claim 6, 
Pesco/Mattesky disclose the protective member (14) of claim 5, wherein the at least one triangular member comprises at least one arcuate edge (See Annotated Fig. 6; Pesco).  

    PNG
    media_image4.png
    976
    659
    media_image4.png
    Greyscale


As to Claim 7, 
Pesco/Mattesky disclose the protective member of Claim 6, wherein the triangular member is disposed within one of the at least two opposing slits (See Annotated Fig. 6; Pesco).    

As to Claim 8, 
Pesco/Mattesky disclose the protective member (14) of Claim 1, further comprising: a first portion of the trapezoidal-shaped edge offset to a first side of the minor axis (Annotated Fig. 6; Pesco); a second portion of the trapezoidal-shaped edge offset to a second side of the minor axis opposite the first side (Annotated Fig. 6; Pesco);  

    PNG
    media_image5.png
    976
    659
    media_image5.png
    Greyscale

wherein when the protective member (14) is connected to the glove (See Fig. 1; Pesco), the first portion is fixedly attached to a dorsal side of the glove and extends to at least a middle metacarpal region of the glove (The protective member 14 is capable of being adapted to be fixedly attached to a dorsal side of the glove and extend to at least a middle metacarpal region of the glove. See Figs. 1-6; Pesco), and 
wherein when the protective member is connected to the glove, the second portion is fixedly attached to a palmar side of the glove and extends to at least the middle metacarpal region of the glove (The protective member (14) is capable of being connected to the glove. See Figs. 1, 5-6 of Pesco. The second portion is capable of being fixedly attached to a palmar side of the glove and extends to at least the middle metacarpal region of the glove. See Figs. 1, 5-6 of Pesco).   

As to Claim 9, 
Pesco/Mattesky discloses the protective member (14) of Claim 1, wherein the trapezoidal-shaped edge is an outermost edge of the protective member (Annotated Fig. 6; Pesco).  

As to Claim 10, 
Pesco/Mattesky discloses the protective member (14) of Claim 1, wherein the major axis is longer than the minor axis (Annotated Fig. 6; Pesco).  

    PNG
    media_image6.png
    968
    675
    media_image6.png
    Greyscale

As to Claim 11, 
Pesco/Mattesky disclose the protective member (14) of Claim 1, further comprising: a first quarter-round shaped member having an arcuate edge, and two perpendicular edges meeting at a point (Annotated Fig. 6; Pesco).  

    PNG
    media_image7.png
    1008
    758
    media_image7.png
    Greyscale

As to Claim 12, 
Pesco/Mattesky disclose the protective member of Claim 11, wherein the first quarter-round shaped member is disposed within a first slit (24,22) (Annotated Fig. 6; Pesco) interrupting the trapezoidal-shaped edge such that the point is closely adjacent an inner terminal end of the first slit, wherein the first slit is one of the at least two opposing slits (Annotated Fig. 6; Pesco).  
 
As to Claim 13, 
Pesco/Mattesky disclose the protective member of Claim 12, further comprising: a union between one of the two perpendicular edges of the quarter-round shaped member and a portion of a first slit edge defining the first slit (Annotated Fig. 6; Pesco).    

 As to Claim 15, 
Pesco/Mattesky disclose the protective member (14) of Claim 1, further comprising: a first quarter-round shaped member having an arcuate edge (See Annotated Figure 6; Pesco), and two linear edges meeting at a point, wherein the first quarter-round shaped member is disposed within a first slit that interrupts the trapezoidal-shaped edge (See Annotated Figure 6; Pesco), wherein the first slit is one of the at least two opposing slits (See Annotated Figure 6; Pesco); and a second quarter-round shaped member having an arcuate edge (See Annotated Figure 6; Pesco), and two linear edges meeting at a point (See Annotated Figure 6; Pesco), wherein the second quarter-round shaped member is disposed within a second slit that interrupts the trapezoidal-shaped edge at a different location than the first slit (See Annotated Figure 6; Pesco), wherein the second slit is one of the at least two opposing slits (See Annotated Figure 6; Pesco).


    PNG
    media_image8.png
    968
    675
    media_image8.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. US 5,561,856 to PESCO (herein after "Pesco") in view of United States Patent Application Publication No. US 2009/0126074 A1 to MATTESKY (herein after "Mattesky") as to claim 1 above, and further in view of United States Patent No. 811,096 to SCOTT (herein after "Scott").
As to Claim 14, 
Pesco/Mattesky disclose the protective member of Claim 13.  However, are silent wherein the union is created by stitched thread. However, Pesco teaches a union and stitching (See Col. 4 Lines 10-25 of Pesco) but does not explicitly disclose wherein the union is created by stitched thread.
Scott teaches garments and discloses wherein the union is created by stitched thread (See Page 2, Lines 55-71, and Page 3, 1-6 of Scott, teaching a union created by stitched thread).
Scott is analogous art to the claimed invention in that it provides stitched thread while teaching  two opposing slits in a trapezoidal shaped edge for a garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protective member of Pesco/Mattesky, wherein the union is created by stitched thread ; as taught by Scott, in order to provide and an improved construction and increase the efficiency and utility of the article while also increasing the comfort of the wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3, 5-6 ,8, 10-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,645,984. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US10,645,984 both teach a protective member with a trapezoidal-shaped edge for use with a glove in a thumb crotch region and have two opposing slit, with the first member having a slit(s) and the second member(s) fitting into and connecting to the slits (see claims of instant application and that of US 10,645,984).
(See Claim 1 of Application (16,832,299) versus claims 1, 3, 4, and 16-18 of U.S. Patent No. 10,645,984).
(See Claim 3 of Application (16,832,299) versus claim 4of U.S. Patent No. 10,645,984).
(See Claim 5 & 6 of Application (16,832,299) versus claims 8-9 of U.S. Patent No. 10,645,984).
(See Claim 8 of Application (16,832,299) versus claim 6 of U.S. Patent No. 10,645,984).
(See Claim 10 of Application (16,832,299) versus claim 14 of U.S. Patent No. 10,645,984). 
(See Claim 11 of Application (16,832,299) versus claims 8 of U.S. Patent No. 10,645,984).
(See Claim 12 of Application (16,832,299) versus claims 9 & 18 of U.S. Patent No. 10,645,984).
(See Claim 13 of Application (16,832,299) versus claims 19-21 of U.S. Patent No. 10,645,984).
(See Claim 15 of Application (16,832,299) versus claims 8-9 and 18-22 of U.S. Patent No. 10,645,984).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732       

/ALISSA L HOEY/Primary Examiner, Art Unit 3732